DETAILED ACTION
This final Office action is in response to the claims filed on June 29, 2021.
Status of claims: claims 2, 3, and 15 are cancelled; claims 1, 4-14, and 16-23 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14, line 17 is objected to because of the following informalities: “rom” should be amended to “from.” Claim 14, line 13 is objected to because of the following informalities: “the a” should be fixed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015012161A1 to Selz in view of US 5630302 to Rosenband in view of US 2018/00119480 to Fields, I. (hereinafter “Fields.”)
Selz discloses a security door system comprising: 

a door 2 having a handle disposed within the opening, secured to the frame via a hinged connection 40 along the first vertically extending side member, wherein a gap 18 is defined between an edge of the door, that is opposite the hinged connection, and the second vertically extending side member when the door is in a closed position; and 
an astragal 1 having a first 301 that are secured to an outer surface of the door, the first plate extending (i) horizontally from the handle to beyond the edge such that the first plate covers the gap when the door is in the closed position and (ii) extending vertically.
Selz fails to disclose the first plate extending vertically from a top to a bottom of the door and a second plate, the second plate (i) secured to and extending horizontally from a middle region of the first plate in a direction away from the edge and toward the hinged connection, (ii) having upper and lower edges that are disposed below and above the top and bottom of the door, respectively, and (ii) is configured to provide a reaction force in response to a prying force to remove the first plate from the door.
Rosenband teaches of a first plate 89 (see FIGS. 1-3) on an astragal that extends vertically from a top to a bottom of a door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend the first plate of Selz vertically from the top to the bottom of the Selz door, as taught by Rosenband, in order to maximize coverage of the gap between the door and door frame when the door is in the closed position.
Fields teaches of a second plate (plate the houses holes 503,506; see FIG. 3C) (i) secured to and extending horizontally from a middle region of the first plate (plate that houses holes 501,502) in a direction away from the edge and toward the hinged connection (see Fig. 13), (ii) having upper and lower edges that are disposed below and above the top and bottom of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a second plate to Selz, as taught by Fields, in order to further reinforce the astragal onto the door, particularly when the astragal is used with a door that includes a door handle assembly and a deadbolt assembly, as illustrated in at least Fig. 13 of Fields. (claim 1)
Selz, as applied above, further discloses wherein the second plate spans between 25% and 75% of a distance between the first plate and the hinged connection, (claim 4) wherein the door handle is secured to an opposing side of the door relative to the astragal, (claim 5) wherein the first and second plates are coplanar. (claim 6).
Selz discloses a security door system comprising: 
a door frame defining an opening; 
a door disposed within the opening, secured to the frame via a hinged connection along a first edge of the door, and having a handle disposed proximate a second edge of the door that is opposite the first edge, wherein a gap is defined between the second edge of the door and the door frame when the door is in a closed position: and 
an astragal secured to an outside surface of the door between the first and second edges, the astragal having a vertically extending plate, wherein the vertically extending plate extends (i) horizontally from the handle to beyond the second edge such that the vertically extending plate covers the gap when the door is in the closed position and (ii) extends vertically. 
Selz fails to disclose the vertically extending pate extends vertically from a top to a bottom of the door and the astragal has a horizontally extending plate that (i) is secured to and extends horizontally from the a middle region of the vertically extending plate in a direction away from the second edge and toward the first edge, (ii) has upper and lower edges that are disposed below and above the top and bottom of the door, respectively, and (iii) is configured to 
Rosenband teaches of a first plate 89 (see FIGS. 1-3) on an astragal that extends vertically from a top to a bottom of a door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend the first plate of Selz vertically from the top to the bottom of the Selz door, as taught by Rosenband, in order to maximize coverage of the gap between the door and door frame when the door is in the closed position.
Fields teaches of a horizontally extending plate (plate the houses holes 503,506; see FIG. 3C) that (i) is secured to and extends horizontally from the a middle region of the vertically extending plate in a direction away from the second edge and toward the first edge, (ii) has upper and lower edges that are disposed below and above the top and bottom of the door, respectively, and (iii) is configured to provide a reaction force in response to a prying force to remove the vertically extending plate from the door. (see Fig. 13)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a horizontally extending plate to Selz, as taught by Fields, in order to further reinforce the astragal onto the door, particularly when the astragal is used with a door that includes a door handle assembly and a deadbolt assembly, as illustrated in at least Fig. 13 of Fields. (claim 14)
Selz further discloses wherein the horizontally extending plate spans between 25% and 75% of a distance between the vertically extending plate and the first edge, (claim 16) wherein the vertically extending plate and horizontally extending plate are coplanar, (claim 17) and wherein the door handle is secured to an opposing side of the door relative to the astragal. (claim 20)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Selz in view of Fields.
Selz discloses a security astragal for a door comprising: a vertically extending plate that is configured to cover a gap defined between an edge of the door, that is opposite a hinge, and a door frame when the door is in the closed position.
Selz fails to disclose a horizontally extending plate secured to and protruding from a middle portion of the vertically extending plate in a direction away from the edge and toward the hinge such that the vertically extending plate and the horizontally extending plate form a T-shape.
Fields teaches of a horizontally extending plate secured to and protruding from a middle portion of the vertically extending plate in a direction away from the edge and toward the hinge such that the vertically extending plate and the horizontally extending plate form a T-shape. (see FIG. 3C)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a horizontally extending plate to Selz, as taught by Fields, in order to further reinforce the astragal onto the door, particularly when the astragal is used with a door that includes a door handle assembly and a deadbolt assembly, as illustrated in at least Fig. 13 of Fields. (claim 9)
Selz, as applied above, further discloses the vertically extending plate and horizontally extending plate are coplanar. (claim 10)

Claims 7, 8, 11, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Selz in view of Fields, as applied above.
Selz fails to disclose wherein the first plate has a height to width ratio that ranges between 5:1 and 15:1. 

	Selz fails to disclose wherein the second plate has a height to width ratio that ranges between 1:4 and 1:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the second plate has a height to width ratio that ranges between 1:4 and 1:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to make the second plate with a height to width ratio that ranges between 1:4 and 1:1, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second plate has a height to width ratio that ranges between 1:4 and 1:1 since absent any showing of 
Selz fails to disclose a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to have a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. (claim 13)

Response to Arguments
Applicant's arguments filed June 29, 2021 are moot due to the new grounds of rejection.
Note: although the applicant notes the Fields reference in the response filed June 29, 2021, the applicant fails to argue the combination of Selz with Fields.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634